Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	This communication is a notice of allowability in response to an RCE filed on December 14, 2021. Claim(s) 1-4, 6-12, and 14-19 are allowed.  

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 14, 2021, has been entered.

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s amendments and arguments, see pages 7-8 of Applicant’s Response, filed November 22, 2021, with respect to ‘Alice,’ 35 USC § 101 rejection to Claim(s) 1-4, 6-12, and 14-19 has been fully considered and are persuasive. The 35 U.S.C. 101 rejection for Claim(s) 1-4, 6-12, and 14-19 have been withdrawn. 

	
Claim Rejections - 35 USC § 103
	Applicant’s amendments and arguments, see page(s) 8-11, filed December 14, 2021, with respect to Claim(s) 1-4, 6-12, and 14-19 have been fully considered and are persuasive. The 35 USC § 103 rejection has been withdrawn.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1, 9, and 17 are distinguished from the prior art.
Lee et al. (US 2020/0193824). Lee et al. teaches a driver looking for a parking space, which, the system can determine the amount of time left at that parking space. Lee et al., also, teaches using a deep learning algorithm to identify a remaining free parking time by determining the parker(s) consumption pattern(s)/average stay in a facility. Lee et al., further, teaches that a deep learning algorithm is able to identify the remaining parking time based on a weighting value based on the parked vehicle average time of stay at a facility and payment history. The algorithm is also able to estimate the expected time of stay of the parked vehicle, which, the vehicles are to autonomously perform the operations. However, Lee et al., doesn’t explicitly teach determining a remaining 
Khoo et al. (US 2021/0110446). Khoo et al. teaches a second user can communicate a request to receive a first user’s remaining charging reservation ticket. Khoo et al., further, teaches that if the first user approves to transfer their remaining charging time then the system will transfer the reservation ticket from the first user to the second user. The reservation ticket can show the remaining amount of time left for the charge. Khoo et al., also, teaches that payment information based on the request for charging can be stored on a cloud server. However, Khoo et al., doesn’t explicitly teach determining a remaining parking time based on the contextual situation of the second entity, the location and time, and events occurring within a threshold distance of the parking space. Khoo et al., also, doesn’t explicitly teach determining a transfer affinity based on the contextual situation of the second entity and selecting the second entity based on 
Balter et al. (US 2015/0279213). Balter et al. teaches calculating the probability for handing a parking spot to a second user within a certain time. The system will take into account the distance, historical traffic data, historical driving patterns of a seeker, and user profile information. The system will also take into account an occupiers heuristics and the occupier’s environment for vacating the parking spot. The profile information can include a preferred travel time, preferred locations, and as well preferred parking distances from a location. Balter et al., also, teaches that a system can determine a probability of a seeker looking for a parking space, which, the system will take into account the seekers direction of travel and location and determine a vacator to exchange a spot with the user. Balter et al., further, teaches that the system can take into account the size of the cars in order to determine if the seeker should occupy the vacator parking space. The system will also determine a probability that a vehicle will leave an occupied space. Upon the probability exceeding a predetermined level then the system will identify a seeker in the area and offer to a vacator to exchange his spot with the seeker. However, Balter et al., doesn’t explicitly teach determining a remaining 
Simons (US 2020/0213329). Simons teaches that customer payment information can be recorded within a blockchain. The parking space transactions can be maintained in a blockchain within a network of nodes. However, Simons, doesn’t explicitly teach determining a remaining parking time based on the contextual situation of the second entity, the location and time, and events occurring within a threshold distance of the parking space. Simons, also, doesn’t explicitly teach determining a transfer affinity based on the contextual situation of the second entity and selecting the second entity based on the transfer affinity. The first entity will then transfer the unused duration, via video stream, to the second entity that includes the existence of puddles on the driver’s side in the parking space and time sensitive information. Simons, also, doesn’t explicitly teach that the second entity will automatically detect that the parking space is temporarily unavailable for parking and in response autonomously drive around the area of the parking space and return after an amount of time.
Kumar et al. (US 2020/0086853).  Kumar teaches a source autonomous/semi-autonomous vehicle searching for a charging space. The source vehicle will then send a parking request to a target autonomous/semi-autonomous vehicle. The source and target vehicle will exchange a park assist confirmation request, which, will include the remaining parking time along with a credit to the target vehicle, space/distance around the source vehicle, and/or time to exit or remaining parking time. Kumar et al., further, teaches that the system uses vehicle-to-vehicle communication which helps the drivers make critical decisions that are used to assist in parking and can also record video of the source and target vehicles. However, Kumar et al., doesn’t explicitly teach determining a remaining parking time based on the contextual situation of the second entity, the location and time, and events occurring within a threshold distance of the parking space. Kumar et al., also, doesn’t explicitly teach determining a transfer affinity based on the contextual situation of the second entity and selecting the second entity based on the transfer affinity. Kumar et al., also doesn’t explicitly teach transfer, via video stream, to the second entity the existence of puddles on the driver’s side in the parking space and having the payment stored in a blockchain. Kumar et al., also, doesn’t explicitly teach that the second entity will automatically detect that the parking space is temporarily unavailable for parking and in response autonomously drive around the area of the parking space and return after an amount of time.
Oh (KR 20170039634 A). Oh teaches a vehicle that includes a processor that is able to receive sub-image videos generated by a camera of another vehicle via a 
Beaurepaire (US 2016/0189435). Beaurepaire teaches a system for receiving a parking request from a user, which, the system will determine a parked vehicle in a space and request that parked vehicle move. The system will send an instruction to the parked vehicle to drive around for a time period and return to the parking space after that time period. However, Beaurepaire, doesn’t explicitly 
Johnston et al. (US 2020/0074862). Johnston et al. teaches a hazard detection model of a vehicle. A vehicle is able to request classification help for a hazard on a roadway, which, a vehicle can pass an object on the road such as a puddle. The vehicle will then send the hazard assessment to a second vehicle via video. The second vehicle will receive the hazard assessment request, which, will allow the second vehicle to then alter its course, swerve, and/or change lanes prior to driving over the hazard. Johnston et al., also, teaches that the vehicles can communicate with each other via V2V, which, allows them to share raw sensor data for detecting possible threats and hazards. However, Johnston et al., doesn’t explicitly teach determining a remaining parking time based on the contextual situation of the second entity, the location and time, and events occurring within a threshold distance of the parking space. Johnston et al., also, doesn’t explicitly teach determining a transfer affinity based on the contextual 
Batur et al. (US 2018/0095474). Batur et al. teaches a vehicle that can identify empty and occupied parking spaces in a parking lot. Batur et al., further teaches that once the vehicle identifies a parking space that is unoccupied then the vehicle will proceed to autonomously park in the parking space. However, Batur et al., doesn’t explicitly teach determining a remaining parking time based on the contextual situation of the second entity, the location and time, and events occurring within a threshold distance of the parking space. Batur et al., also, doesn’t explicitly teach determining a transfer affinity based on the contextual situation of the second entity and selecting the second entity based on the transfer affinity. The first entity will then transfer the unused duration, via video stream, to the second entity that includes the existence of puddles on the driver’s side in the parking space and time sensitive information, which, the payment will be stored in a blockchain. Batur et al., also, doesn’t explicitly teach that after the parking space is detected to be occupied then the vehicle will autonomously drive around the area of the parking space and return after an amount of time. 
“Val.ai lets self-driving cars bid for parking spots,” by Josh Constine, May 14, 2017, (hereinafter Bid). Bid teaches that self-driving cars can submit real-time bids for local spots occupied by others. Bid, further, teaches that the vehicle that placed the bid will get directions to the winning spot and upon the vehicle arriving at the parking space the occupied vehicle will then leave. However, Bid, doesn’t explicitly teach determining a remaining parking time based on the contextual situation of the second entity, the location and time, and events occurring within a threshold distance of the parking space. Bid, also, doesn’t explicitly teach determining a transfer affinity based on the contextual situation of the second entity and selecting the second entity based on the transfer affinity. The first entity will then transfer the unused duration, via video stream, to the second entity that includes the existence of puddles on the driver’s side in the parking space and time sensitive information, which, the payment will be stored in a blockchain. Bid, also, doesn’t explicitly teach that the second entity will automatically detect that the parking space is temporarily unavailable for parking and in response autonomously drive around the area of the parking space and return after an amount of time. 

	Dependent Claim(s) 2-4, 6-8, 10-12, 14-16, and 18-19, are distinguished from the art of record for at least the reasons outlined above for Independent Claim(s) 1, 9, and 17, respectively, due to their respective dependence.


Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628